Citation Nr: 1100918	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on loss of use 
of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from October 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for foot drop of 
the right foot and pes planus with arthritis and limitation of 
motion of the right foot/ankle associated with foot drop of the 
right foot.

2.  Resolving all doubt in the Veteran's favor, she has complete 
paralysis of the external popliteal nerve, consequent foot drop 
and characteristic organic changes.


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use of 
the right foot due to foot drop are met.  38 C.F.R. §§ 1134, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  The Board 
concludes that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran by awarding special 
monthly compensation for loss of use of the right foot .  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

Special monthly compensation at the (k) rate is available when a 
Veteran, as a result of a service-connected disability, has lost 
the use of one foot.  38 U.S.C.A. §§ 1114(k), 1134; 38 C.F.R. 
§ 3.350(a).

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the knee with use 
of a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the foot, 
whether the acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis for example, 
(a) extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3-1/2 inches or more, will 
constitute loss of use of the foot involved; (b) complete 
paralysis of the external popliteal nerve (common peroneal) and 
consequent foot drop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  Complete paralysis of 
the external popliteal nerve and consequent foot drop accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory of 
complete paralysis of the nerve will be taken as loss of use of 
the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.350, 4.63 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims folder shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

III.  Analysis

The Veteran requests special monthly compensation based on loss 
of use of her right foot because she requires the use of an 
ankle-foot orthosis (AFO) brace and a cane to ambulate.

The Veteran is currently service-connected for foot drop of the 
right foot and pes planus with arthritis and limitation of motion 
of the right foot/ankle associated with foot drop of the right 
foot.  Her relevant medical history reveals that, while in 
service in 1979 she was running on an obstacle course performing 
her physical training and had a right ankle fracture.  She was 
treated in a cast and when she got out of the case, she had a 
peroneal nerve palsy on the right, which the physician at that 
time attributed to post-cast syndrome.  Since that time she has 
had a foot drop.  On VA examination in July 2005, it was noted 
that the Veteran has had to wear an AFO to keep her foot in a 
plantar grade fashion.  It was also noted at that time that she 
was able to walk with the brace and she did not require a cane.  
The assessment rendered was foot drop/peroneal palsy right lower 
extremity.  The impression was that the Veteran has an obvious 
foot drop and she has to wear her AFO brace to ambulate.  She was 
able to work, but did so with pain and burning in her foot.  

At a March 2006 VA examination the Veteran continued to describe 
a burning pain in her toes when walking, which she described as a 
10/10 on a visual analog scale.  She was still unable to 
dorsiflex her foot.  She also complained of pain in her foot 
while walking or while standing.  She reported that she was only 
able to stand for about one hour or walk 150 feet without having 
significant amounts of pain.  She further reported that flare-ups 
occur anytime she would stand for greater than about one hour and 
walk greater than 150 feet.  She stated that she previously had a 
job at the post office and had to take a pay cut to take another 
job because that job required her to stand for the entire day, 
which she was unable to do.  She took a job which involved some 
periods of sitting.  Physical examination revealed that the 
Veteran was unable to actively dorsiflex her foot at the ankle.  
She had a plane of valgus posture with standing as well as with 
squatting.  There were no unusual callosities, breakdown or 
unusual shoe wear patterns that would indicate abnormal weight 
bearing.  The assessments were right peroneal nerve palsy and 
foot drop status post missed compartment syndrome, right midfoot 
arthritis, right fixed plane of valgus deformity of the foot and 
chronic peroneal nerve neuropathy.  

In a May 2006 rating decision the RO increased the evaluation for 
the service-connected drop foot of the right foot to 40 percent 
disabling, effective from May 13, 2005.  This is the highest 
rating possible under Diagnostic Code 8521.  Such rating is 
equivalent to the evaluation assigned for amputation of the foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5165.  In addition, in 
that rating decision, service connection was granted for pes 
planus with arthritis and limitation of motion of the right 
foot/ankle with a zero percent evaluation effective May 13, 2005.

In July 2006 the Veteran sought emergency room treatment at a VA 
Medical Center (VAMC) with complaints of right ankle pain and 
swelling after twisting her ankle and falling.  She reported 
frequent fall episodes.  She was referred to the physical therapy 
unit.  She requested a cane.  She stated "I fall when I get up 
at night going to the bathroom.  I use one crutch and don't wear 
my brace."  "My leg is too swollen to wear the brace."  The 
Veteran was informed that a rolling walker would be safer and 
give her more support when ambulating at night without the brace.  
She agreed to try a rolling walker.

In her notice of disagreement of the denial of her claim for 
special monthly compensation for loss of use, the Veteran 
explained that she wears a rigid plastic brace that fits in her 
shoe and extends to the bottom of her knee.  She stated that a 
walker is somewhat effective in keeping her from falling but that 
her ankle still gives way on occasion.  She further stated that 
she has complete paralysis of the right foot with arthritis and 
flat foot and must ambulate with a rigid brace or a walker at all 
times.

In August 2006 the Veteran reported for a visit at VAMC podiatry 
clinic.  The report from the visit showed the Veteran had right 
drop foot gait that was well managed with a thermoplastic AFO.  
The assessment was drop foot deformity and peripheral neuropathy.  
It was also noted that the Veteran was pleased with current 
thermoplastic AFO and did not request orthopedic shoes.  No 
treatment was necessary.

In September 2007, the Veteran had a VA examination for 
evaluation of her right foot.  She reported the history or her 
right foot disability.  She stated that she wears an ankle foot 
orthosis as an orthotic because of her foot drop.  She reported 
that she walks ambulating with a cane or an AFO and can walk 
about 100 yards.  She also reported that she does not have any 
problems with activities of daily living.  At that time she was 
working at the post office and her job involved mainly sit-down 
type work.  She reported not having any limitations at the time.  
On examination of the right lower extremity, the dorsalis pedis 
pulse was 2+.  There was decreased sensation diffusely to light 
touch in the dorsum and plantar aspect of the foot, as well as 
the anterior lateral aspect of the leg.  There was normal 
sensation on the anterior medical aspect of the leg.  She was 
unable to invert her ankle, but with continuous examination she 
was able to slightly invert the foot.  Her range of motion 
passively was zero degrees, which is plantar grade to 60 degrees 
of dorsiflexion, she otherwise had approximately 30 degrees to 4 
degrees of active range of motion.  There was no pain on motion.  
There was no effusion and no gross instability.  There was no 
evidence of abnormal weight bearing.  The assessments were 
peroneal nerve palsy, right foot resulting in decreased sensation 
on the anterior lateral and dorsal aspect of the right foot, foot 
drop and pes planus.

The examiner's response to the RO's request for an evaluation for 
loss of use of the right foot was that the Veteran does have a 
true motor dysfunction with regards to foot drop and was not able 
to extend her great toe.  However, she can ambulate with an ankle 
foot orthosis and a cane.  The examiner concluded that the 
Veteran does have use of her foot.  He reiterated that there is 
loss of function and further stated that he feels that the 
function that the Veteran has would be better than the function 
she would have with a prosthesis or after having a below knee 
amputation.

VA examination for feet in November 2008 for increase in the 
service-connected foot disability revealed the Veteran still used 
an AFO brace and a cane.  She reported that she could walk for 
less than 15 minutes or approximately one to two blocks.  She has 
flare-ups with walking or wearing tight shoes.  She reported that 
she works with the postal service and she is mostly sedentary, 
but when she has to get up and walk, she has pain.  On 
examination of the lower extremity the Veteran had decreased 
sensation of the superficial peroneal nerve, she had normal 
sensation deep peroneal, plantar nerves and sural nerve.  She had 
4/5 dorsiflexion strength.  She had 0/5 EHL [extensor hallucis 
longus], and 0/5 dorsiflexion of the ankle.  Range of motion of 
the ankle was zero to 20 degrees of dorsiflexion, zero to 40 
degrees of plantar flexion and no pain with range of motion.  The 
Veteran was insensate.  There were no abnormal callosities.  On 
standing evaluation there was normal alignment of the os calcis 
of the Achilles tendon.  There was very, very mild pes planus, 
which is passively correctable.  There was no pain with range of 
motion of the foot.  The assessments were right superficial 
peroneal nerve palsy on the right with resultant foot drop, "The 
patient ambulates well with her AFO[,]" and 
neuropathy/paresthesia/hyperesthesia in the region of the 
superficial peroneal nerve distribution on the right foot.

The examiner commented that the Veteran's foot drop and peroneal 
nerve palsy symptoms have been stable since the 1980's, they have 
not improved, they will likely not improve and at present the 
Veteran has 0/5 function of her muscles "innovated" by the 
superficial peroneal nerve.  Given this and the duration of their 
absence, the examiner did not think that the symptoms would 
resolve or improve at any point.  He stated that "They are 
currently as bad as they can get and the weakness of the muscle 
itself cannot get any worse."

A VA examination for peripheral nerves was also conducted in 
November 2008.  The examiner noted that the Veteran had a quad-
cane and wore an AFO brace on the right lower extremity that fits 
within her right shoe with a Velcro strap that attaches to the 
upper surface of the AFO, which is approximately three inches 
below the patellar on the right.  On inspection of the Veteran's 
leg, there was no observable muscle atrophy.  In addition there 
was no visible or palpable dorsiflexion of the right ankle and no 
visible change over the anterior tibialis muscle.  There was 
normal plantar flexion on the right side.  She had decreased 
sensation to pinprick over the anterior foot.  The examiner 
commented that there is a possibility that the AFO in the 
Veteran's right shoe may be contributing to her abnormal gait, 
her burning sensation and to the mild edema because of the strap 
tightened over the lower extremity that is attached to the AFO.  
The examiner noted that the Veteran has to wear the right shoe 
quite snug to keep the brace from slipping.  The examiner stated 
that it is plausible that the waxing and waning burning sensation 
might be aggravated by the tightening of the shoe on her right 
foot and that an adjustment by prosthetics could improve the 
problem.

In December 2008 the Veteran had an EMG [electromyography] to 
rule out a right peroneal neuropathy versus a right L5 
radiculopathy.  The study revealed a normal study.  There was no 
electrophysiological evidence of a right lumbosacral 
radiculopathy.  The findings were more suggestive of chronic 
peroneal palsy.

In this case, the Veteran is receiving an evaluation consistent 
with complete paralysis of the of the external popliteal nerve 
(common peroneal).  She exhibits weakness, denervation, and loss 
of muscle function (supported by the affected nerve).  She has 
right foot drop that has been confirmed on multiple work-ups.  
The electrodiagnostic testing has confirmed that the neuropathy 
is due to chronic peroneal palsy.  Resolving all doubt in the 
Veteran's favor, medical evidence indicates that she has complete 
paralysis of the external popliteal nerve, consequent foot drop 
and characteristic organic changes for complete paralysis of the 
nerve.  Accordingly, the Board finds that she has loss of use of 
the right foot as a result of service-connected disability.




ORDER

Special monthly compensation for loss of use of the right foot 
due to foot drop is allowed, subject to the regulations governing 
the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


